* Portions of this exhibit, identified as by the mark [*] have been omitted
because these portions contain information that is both (i) not material and
(ii) would likely cause competitive harm if publicly disclosed.

Exhibit 10.1.1

AMENDMENT TO

AMENDED AND RESTATED OPERATING AGREEMENT

OF

DORAN CANTERBURY I, LLC

THIS AMENDMENT is made effective as of December 20, 2018 to that certain Amended
and Restated Operating Agreement dated August 17, 2018 (the “Operating
Agreement”) among Doran Shakopee, LLC, a Minnesota limited liability company
(“Doran”), Canterbury Development LLC, a Minnesota limited liability company
(“Canterbury”), and Doran Canterbury I, LLC, a Minnesota limited liability
company (the “Company”). Doran and Canterbury are each hereinafter referred to
as a “Member” and together as the “Members.”

WHEREAS, the Members and the Company mutually desire to amend the Operating
Agreement;

NOW THEREFORE, for good and valuable consideration, it is hereby agreed as
follows;

1.         Section 1.1 of the Operating Agreement is hereby amended to delete
the definition of “Letter of Credit.”

2.         Section 2.9 of the Operating Agreement is hereby amended to read in
its entirety as follows;

“2.9   Road Vacation and Construction. As a part of its contribution of the
Project Land under ARTICLE III of this Agreement, Canterbury shall convey and
dedicate to the City all land necessary for, and cause to be constructed, an
extension of Shenandoah Drive, from Vierling Drive East to Barenscheer Road and
associated improvements (including but not limited to road construction
(including curbs and gutters), road upgrades, extension and upgrade of
utilities, installation of pathways, landscaping, traffic circles, ponding and
other related work), as generally depicted on Exhibit A to this Agreement (the
“Roadway Extension”). The Company and the Members shall take all actions
necessary to obtain the vacation or partial vacation by the City of a portion of
Shenandoah Drive, the publicly dedicated (but unbuilt) roadway currently running
through the Project Land, lying outside of the area of the Roadway Extension.
All costs of development and construction of the Roadway Extension, including
any assessments by the City relating to the Roadway Extension, and the vacation
of Shenandoah Drive (the “Roadway Extension Costs”) shall be Canterbury’s costs,
Work on the Roadway Extension that is sufficient to afford the Company access to
the entrance of the Project from the north shall be completed by [*] unless
otherwise extended as agreed to by the Managing Member, provided that such date
shall be extended to the extent of any delay in such completion occasioned by:
(i) the act or omission of the Company, or (ii) acts of nature, unusually
inclement weather, labor strikes, material shortages, war, terrorism, civil
unrest or other causes beyond the







--------------------------------------------------------------------------------

 



 

reasonable control of Canterbury (including inaction or other delays of
governmental authorities that are unforeseeable and not the result of inaction,
delay or any other failure of Canterbury) (collectively, “Force Majeure
Events”). If Canterbury experiences delays in completion of the Roadway
Extension due to Force Majeure Events, Canterbury shall provide written notice
to Doran. Notwithstanding anything contained in this Agreement to the contrary,
the following shall be conditions precedent to the obligation of Canterbury to
commence development and construction of the Roadway Extension: (i) completion
of the City Project Approval Process, (ii) closing of the Project Financing, and
(iii) commencement of construction of the Project under the Construction
Services Agreement; provided, however, that Canterbury, in its sole discretion,
may waive any or all of such conditions precedent. In the event that the
foregoing conditions are satisfied or waived and Canterbury nonetheless fails to
complete work on the Roadway Extension sufficient for Company access from the
north by [*] for any reason other than Force Majeure Events, and such failure
continues for a period of 30 days after written notice of such default from
Doran, Doran shall have the right to undertake and complete such work, upon
giving written notice to Canterbury, and Canterbury hereby grants Doran a
reasonable right of access over land owned by Canterbury and its Affiliates for
the purpose of completing such work. In the event that Doran undertakes to
complete work on the Roadway Extension under the foregoing sentence, Doran may
draw upon funds escrowed with TCF National Bank to secure completion of work on
the Roadway Extension to pay for the costs to complete such work, without the
prior approval of Canterbury. If Doran undertakes to complete such work but for
any reason is unable to draw upon the escrowed funds in an amount sufficient to
pay all costs to complete such work, Doran shall have the option of (x) making
written demand to Canterbury for reimbursement of all costs incurred by Doran in
such work that are not paid from funds escrowed with TCF National Bank or (y)
electing to adjust the Percentage Interests of the Members in the Company as
provided below. If Doran elects to adjust the Percentage Interests of the
Members, or if Doran is unable to obtain reimbursement from Canterbury within 60
days after making written demand for reimbursement, the Percentage Interests of
the Members in the Company shall be equitably adjusted on a pro-rata basis,
following the date of completion, to reflect the total amount of unreimbursed
costs incurred by Doran in completing the Roadway Extension.”

3.         The last sentence of Section 3.3(b) of the Operating Agreement is
hereby amended to read in its entirety as follows:

“In exchange for such conveyance to the Company, together with the payment by
Canterbury of the Roadway Extension Costs described in Section 2.9 and the
Subdivision Costs described above in this Section 3.3(b), and together with the
other commitments and obligations of Canterbury set forth in this Agreement),
Canterbury shall be credited with a Capital Contribution equal to 27.4% of all
Capital Contributions to the Company and shall have a Percentage Interest of
27.4% as a Member.”





2

--------------------------------------------------------------------------------

 



 

4.         Section 3.3(d) of the Operating Agreement 18 hereby amended to read
in its entirety as follows:

“At or before closing on Project Financing of the Project, Doran shall
contribute to the Company (i) cash, (ii) property, (iii) unreimbursed expense
payments, or (iv) other contributions or advances allowed by HUD or any other
lender providing the Project Financing, in such amounts as am necessary to
satisfy any minimum equity requirements of HUD or such other lender and to
complete development of the Project. In exchange for such contributions to the
Company (together with the other commitments and obligations of Doran set forth
in this Agreement), Doran shall be credited with a Capital Contribution equal to
72.6% of all Capital Contributions to the Company and shall have a Percentage
Interest of 72.6% as a Member,”

5.         Section 3.9 of the Operating Agreement is hereby amended to read in
its entirety as follows:

“3.9   Cash Collateral Deposit. Canterbury shall deposit such amounts in cash
with the bank or other lender providing Project Financing as the Members may
mutually approve, in an interest-bearing account, to serve as a cash collateral
deposit for the Project Financing. The deposit shall be made on or before the
date of closing on Project Financing. If permitted by such bank or other lender,
Canterbury may substitute a letter of credit for some or all of the cash
collateral deposit. When, pursuant to the terms of the Project Financing, the
cash collateral deposit or any substitute letter of credit is released by the
lender providing Project Financing, the entire amount of any cash deposit,
including any accrued interest, shall be refunded to Canterbury and any letter
of credit shall be terminated. In the event that any or all of such deposit or
letter of credit is drawn on by the lender under the terms of any applicable
cash collateral pledge, control or security agreement or under the terms of any
letter of credit, such amount shall constitute a Member Construction Loan and/or
Operating Deficit Loan (as the case may be) to the Company by Canterbury, in the
principal amount of the draw, which shall be evidenced by one or more Loan
Notes.”

6.         Section 4.1(c) of the Operating Agreement is hereby amended to revise
subsection (vii) and add a new subsection (viii), to read as follows:

“(vii)  Next to return to Doran the sum of [*] contributed by Doran to the
Company pursuant to Section 3.3(d) of this Agreement; and

(viii)  Finally, the remainder to the Members in accordance with their
Percentage Interests.”

 

 



3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company and the Members have executed this Amendment to
the Operating Agreement by their authorized representatives effective as of the
day and year first above written.

 

 

 

 

COMPANY

 

 

 

DORAN CANTERBURY I, LLC

 

 

 

By: DORAN SHAKOPEE, LLC
Its: Managing Member

 

 

 

 

 

/s/ Kelly J. Doran

 

By:    Kelly J. Doran
          Chief Manager


 

 

 

 

 

MEMBERS

 

 

 

DORAN SHAKOPEE, LLC

 

 

 

 

 

/s/ Kelly J. Doran

 

By:    Kelly J. Doran
          Chief Manager


 

 

 

 

 

CANTERBURY DEVELOPMENT LLC

 

 

 

 

 

/s/ Randall D. Sampson

 

By:    Randall D. Sampson
          President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------